DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on July 30, 2022 have been received and entered. Claims 1 and 5 have been amended, while claims 2 and 4 have been canceled. Applicant’s submission of abstract to the specification filed on July 30, 2022 have been received and entered. The objection to the specification has been withdrawn in view of submission of abstract, claims 1, 3, 5-8 and 9 are pending and under consideration. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified copy of translation of foreign application filed on July 30, 2022 have been received and benefit to the foreign filing date has been accorded.

Withdrawn-Claim Rejections - 35 USC § 102
	Claims 1, 4, 6 and 7 were rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Reymond et al (European Journal of Surgical Oncology 2000; 26: 393–397). In view of Applicants’ amendment of base claim 1, introducing the limitation “wherein the cancer cell line is a human ovarian cancer cell line selected from the group consisting of SK-OV-3. SNU-0008 and a combination thereof”., the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.

Maintained-Claim Rejections - 35 USC § 102-in modified form
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8 and 9 remain rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al (JSOG Congress Award Oncology, dated 4/12/2019, IDS) as evidenced by Salmon (Reprod Nutr Dev. 1984;24(2):197-206, abstract). 
	With respect to claims 1, 3, 5-6, Kim et al teach a method of making a large animal model with peritoneal carcinomatosis using ovarian cancer cells for evaluating the efficacy of intraperitoneal chemotherapy, the method comprising step of injecting 1.0-5.0x106 SKOV-3 ovarian cancer cells in 0.1 ml. with to sites into the abdominal cavity including the omentum, and the bilateral pelvic peritoneum and uterine cavities (uterine horn) of piglet weighed 7 and 8 kg with four weeks after birth (see abstract). It is known that four to six weeks old piglet are inherently known to have incomplete immune function as evident from the teaching of Salmon who reported that pig become immunocompetent only at around 80 days of fetal life (11 weeks see Salmon H, abstract). 
	Regarding 7-9, Kim et al teach injecting the ovarian cancer cells into cavity by laparoscopy. Kim teaches method further discloses the step of second injection of the cancer cell line in the abdominal cavity.  It is noted that after 3-weeks the peritoneal seeding tumors located mainly in the descending colon and the peritoneal carcinomatosis index (PCI) scores were 4 and 6 in the two pigs, which increased 19 and 14 at the fifth week, respectively similar to one disclosed in the instant application and therefore must necessarily result in peritoneal carcinomatosis in at least 70% animal. Therefore, Kim anticipate claims 1, 3, 5-8 and 9. 
Response to arguments
Applicant disagree with the rejection arguing Kim as evidence by Salmon do not teach newly added limitation at least do not disclose the use of “a human ovarian cancer cell line selected from the group consisting of SK-OV-3, SNU-008, and a combination thereof’. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, applicant should note that Kim explicitly teach culturing SKOV3 cell and after 5 weeks of culturing using these ovarian cancer cells in the method of making a large animal model with peritoneal carcinomatosis. Applicant could overcome the rejection based on the Kim reference by (i) perfecting the foreign priority claim AND ALSO (2) invoking an exception under 102(b)(1). Applicant should consider invoking an exception under 102(b)(1).



Maintained-Claim Rejections - 35 USC § 103in modified form 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (Oncology Lattes 2015, 10, 3450-3456)/ Boettcher et al (Pigs Front. Oncol. 2019, 9, 9, 1-7, IDS),  Reymond et al (European Journal of Surgical Oncology 2000; 26: 393–397), Mei et al. (BMC Cancer 2010, 10:124, 1-8).
Instant rejection is modified in view of applicant’s amendments to the limiting the scope of ovarian cancer cell to SKV03 cells.
With respect to claims 1, 6, Yao teach a method of producing peritoneal carcinomatosis in an immunodeficient mouse model by injecting 2x106 cell/0.1 ml SKVO3 ovarian cancer cells directly into abdominal cavities (see page 3451, col. 2, para. 3) resulting in masses in the abdominal cavities consistent with ovarian peritoneal carcinomatosis (see page 3453., col. 2, para. 2). Yao differ from claimed invention by not disclosing animal model being large animal model. 
Boettcher et al provide motivation for the development of an orthotopic model of ovarian cancer. It is disclosed that the capability to study a human tumor in a non-rodent species [eg. Pig] is critically important as it would allow researchers and medical practitioners to utilize imaging modalities that are used in clinical settings (see page 4, col. 1, last para.). It is further disclosed that immunodeficient pig facilitate better human ovarian tumor growth. Further pig and human share more similar reproductive tract sizes and structures than mice (see page 5, col. 1, last para. to page 5 col. 2, para. 1). Boettcher et al teach using 2 to 6-week-old immunodeficient pig to produce an animal model to study tumor growth for therapeutic screening in a pig model that would be of comparable size to human (see table 1 and page 6, col. 1, para. 2) (limitation of claim 3). The combination of reference differs from claimed invention by not disclosing using immunodeficient piglet as model for Yao.


Reymond et al teach a method of a large animal model, said method comprising a step of injecting a 10x106 cell cancer cell line (HeLa) (abstract) into a peritoneam cavity at a 5position of the abdominal cavity via laparoscopy in a piglet of 6 to 8 weeks (page 393, col. 2, last para. and page 394, col. 1, last para., page 394, col. 2, para. 1) in which the immune function is not completed (see page 396, col. 1, para. 4). Reymond et al teach that the tumor was observed at the port sites (see table 2). Likewise, Mei et al teach injecting tumor cells into the submucosal layer of the stomach (Figure 1), or greater omentum immediately beneath the gastric antrum or percutaneous injection of tumor cells directly into the upper abdominal cavity to produce a large animal model of peritoneal carcinomatosis that has been established by laparotomic orthotopic injection of VX2 cancer cells (abstract) with a success rate of ~60%-100% (see abstract and table 1).  
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of preparing animal model with peritoneal carcinomatosis as disclosed in  Yao by injecting SKVO3  cancer cells in an immunodeficient piglet as suggested in  Boettcher to produce ovarian peritoneal carcinomatosis in said animal as disclosed in Reymond or Mei , in the method of injecting an ovarian cancer cell line into an abdominal cavity selected from the group consisting of the omentum or peritoneum, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as study a human tumor in a non-rodent species such as Pig because it is critically important to allow researchers and medical practitioners to utilize imaging modalities that are used in clinical settings and pig and human share more similar reproductive tract sizes (supra). Other limitation of whereby clause would be obvious as it simply recites the results of the method step that is expected in view of teaching of Mei et al who reported injection of cancer cells in a large animal with peritoneal carcinomatosis with a success rate of ~60%-100%. One of skill in the art would have been expected to have a reasonable expectation of success in producing an animal with peritoneal carcinomatosis by injecting cancer cells into abdominal cavity or omentum or peritoneum as prior art successfully reported injecting cancer cells into omentum immediately beneath the gastric antrum or abdominal cavity to produce an animal with peritoneal carcinomatosis as evident from the teaching of Mei and Yao.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/ dcom/bpai/prec/fd071925.pdf).

Claim 1 and 3 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Yao et al (Oncology Lattes 2015, 10, 3450-3456)/ Boettcher et al (Pigs Front. Oncol. 2019, 9, 9, 1-7, IDS),  Reymond et al (European Journal of Surgical Oncology 2000; 26: 393–397), Mei et al. (BMC Cancer 2010, 10:124, 1-8) as applied above and further in view of Birteeb et al (Research & Reviews: Journal of Veterinary Science and Technology, 2015 4, 3, ;15-23). 
The teaching of Yao, Boettcher, Reymond, Mei have been discussed above and relied in same manner here. While combination of reference teaches a method of preparing a large animal model with peritoneal carcinomatosis by injecting a cancer cell line into an abdominal cavity at a 5position of the abdominal cavity of a piglet in which the immune function is not completed, but differ from claimed invention by not disclosing piglet of 3- to 8-week-old pig are with a body weight of 6 kg to 15 kg.
Before the effective filing date of instant application, Birteeb et al reported that 4 to 6-week-old pig usually have a body weight of about 12. to 15 kg. 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of making large animal model with peritoneal carcinomatosis as disclosed in Yao, Boettcher , Reymond et al. and Mei to use pig of 4-6 week having weight of 12-14 kg known in prior art of Birteeb, in the method of injecting a cancer cell line into an abdominal cavity, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in using pig of 4-6 week having weight of 12-14 kg because prior art reported the average weight of 4-6-week pig ranges from 6-15 kg as evident from the teaching of Birteeb. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 1 and 8 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Yao et al (Oncology Lattes 2015, 10, 3450-3456)/ Boettcher et al (Pigs Front. Oncol. 2019, 9, 9, 1-7, IDS),  Reymond et al (European Journal of Surgical Oncology 2000; 26: 393–397), Mei et al. (BMC Cancer 2010, 10:124, 1-8) as applied above and further in view of Perkins et al (Scientific Reports, 2018, 8930, 1-10). 
The teaching of Yao, Boettcher, Reymond, Mei have been discussed above and relied in same manner here. While combination of reference teaches a method of preparing a large animal model with peritoneal carcinomatosis by injecting a cancer cell line into an abdominal cavity at a 5position of the abdominal cavity of a piglet in which the immune function is not completed, but differ from claimed invention by not disclosing further comprising the step of second injecting the cancer cell line at the same position of the abdominal cavity.
Before the effective filing date of instant application, Perkins et al teach injecting tumor cells to an animal followed by a subsequent secondary injection after 7 or 14 days to produce metastases (see figure 1). It is disclosed that mice had 14 days of primary tumor growth (compared to 7 days in small MFP mice) before secondary injection, followed by 14 days of metastatic growth (see page 8, para.1, 3).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of making  large animal model with peritoneal carcinomatosis as disclosed in Yao, Boettcher, Reymond et al.by injecting ovarian cancer cell directly into peritoneum  followed by a secondary injection as suggested by Perkins, in the method of injecting a cancer cell line followed by a secondary injection, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported secondary injection of tumor cells significantly amplified concomitant tumor enhancement (CTE) effect. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 1, 5 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (Oncology Lattes 2015, 10, 3450-3456)/ Boettcher et al (Pigs Front. Oncol. 2019, 9, 9, 1-7, IDS),  Reymond et al (European Journal of Surgical Oncology 2000; 26: 393–397), Mei et al. (BMC Cancer 2010, 10:124, 1-8).as applied above and further in view of Yang-Hartwich et al (Science Report, 2014, 4:6116, 1-12).
The teaching of Yao, Boettcher, Reymond, Mei have been discussed above and relied in same manner here. While combination of reference teaches a method of preparing a large animal model with peritoneal carcinomatosis by injecting a cancer cell line into an abdominal cavity at a 5position of the abdominal cavity of a piglet in which the immune function is not completed, but differ from claimed invention by not disclosing injecting tumor cells in the uterine horn.
Yang-Hartwich teaches injecting into the distal part of one uterine horn (Fig. 2A), which confined OTICs to the reproductive tract and allowed to mimic the migration of malignant cells from fallopian tubes, uterus or cervix towards ovaries (see page 2, col. 1, last para.). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of making  large animal model with peritoneal carcinomatosis as disclosed in Yao, Boettcher, Reymond et al. by injecting ovarian cancer cell SKVO-3  directly into  distal part of one uterine horn as suggested by Yang-Hartwich, in the method of injecting a cancer cell line into an abdominal cavity, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. Other limitation of whereby clause would be obvious as it simply recites the results of the method step that is expected in view of teaching of Mei et al in view of Yang-Hartwich reported injection of cancer cells into peritoneum of a large animal with peritoneal carcinomatosis with a success rate of ~60%-100%. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported establishment of ovarian tumors by injecting ovarian cancer cells into uterine horn as evident from the teaching of Yang-Hartwich. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to arguments
Applicant disagree with the rejection arguing one having ordinary skill in the art would not have been prompted by the combination of Reymond, Mei, Boettcher, and Yao to arrive at the invention of amended claim 1. Combining (a) Reymond that teaches cervical cancer cell line, (b) Mei that teaches gastric cancer cell, (c) Boettcher that teaches the injection into neck muscle and ear tissue, and (d) Yao that teaches small animal models such as nude mice but not large animal model could not have arrived at the invention of amended claim 1. Applicant assert that that the combination of Reymond, Mei, Boettcher, and Yao in the Office Action is an impermissible hindsight because the express motivation of combining these references is lacking. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole.  Applicants have further engaged in selective reading of the teachings of Yao et al. to formulate the grounds for teaching away. It should be noted that the ultimate goal of Yao is to provide small animal models such as nude mice with peritoneal carcinomatosis. As previously indicated, Boettcher provide explicit motivation to study a human tumor in a non-rodent species [eg. Pig] as critically important as it would allow researchers and medical practitioners to utilize imaging modalities that are used in clinical settings (see page 4, col. 1, last para.). The reference further teaches that immunodeficient pig facilitate better human ovarian tumor growth. Further pig and human share more similar reproductive tract sizes and structures than mice (see page 5, col. 1, last para. to page 5 col. 2, para. 1). Boettcher et al teach using 2 to 6-week-old immunodeficient pig to produce an animal model to study tumor growth for therapeutic screening in a pig model that would be of comparable size to human (see table 1 and page 6, col. 1, para. 2). Thus, contrary to applicant’s argument that there is no motivation in prior art, it is emphasized that Boettcher provide explicit motivation to study human tumor model in large non-rodent species especially in piglets. Reymond et al and Mei et al provide reasonable expectation of success in injecting tumor cells into omentum immediately beneath the gastric antrum or percutaneous injection of tumor cells directly into the upper abdominal cavity to produce a large animal model of peritoneal carcinomatosis. To the extent that Boettcher et al. describe and suggest studying human tumor in large animal model, the rejection is applicable to the instant case. Applicants' selective reading of Yao,Reymond and Mei. ignores the teachings of the primary reference of Yao et al. There is no requirement for Yao et al. to teach that which is clearly taught by Boettcher, Reymond et al and Mei. Absent evidence of any unexpected result or any requirement of any specific phenotype in the resulting animal model, it would have been obvious for a person of ordinary skill in the art to modify the method of preparing animal model with peritoneal carcinomatosis as disclosed in  Yao by injecting SKVO3  cancer cells in a large non-rodent species such as immunodeficient piglet as suggested in  Boettcher to produce ovarian peritoneal carcinomatosis in said animal as observed in Reymond or Mei.
On pages 9-11 of the applicant’s arguments, applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
 Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.


Conclusion
No claimed allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632